Citation Nr: 9907163	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-46 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for claimed residuals of 
exposure to Agent Orange, to include a skin rash and acne 
claimed as chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel






INTRODUCTION

The veteran had active duty from September 1965 to September 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for claimed residuals of 
exposure to Agent Orange.  A subsequent rating decision in 
October 1995 denied service connection of a skin rash and 
acne, claimed as due to Agent Orange exposure.  

The Board remanded this case in July 1998, as there was an 
outstanding request for a hearing at the RO.  By letter to 
the veteran in September 1998, the RO advised the veteran 
that his requested hearing would take place December 7, 1998.  
The veteran failed to report for the hearing.  There is no 
explanation in the claims file for the veteran's failure to 
report.

REMAND

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, indicates that he served in 
the Republic of Vietnam during the Vietnam Era.

Service medical records are negative for complaints or 
findings of a skin disorder, with the exception of a record 
dated in October 1965, noting that the veteran had a rash on 
his face from shaving.  A narrative summary of psychiatric 
hospitalization from August 1967 to September 1967 indicates 
the veteran had served in Vietnam from April 1966 to May 
1967.  The report is negative for complaints or findings of a 
skin disorder.

The veteran filed an original application for compensation or 
pension in May 1970, seeking service connection of an ear 
condition and of "alleggy."  Upon VA examination in July 
1970, he reported a history of seborrheic eczema and reported 
he had been seen by a doctor once, in July 1970.  On 
examination, his face and scalp were clear and it was noted 
that he was using medication provided by a skin specialist.

By rating decision in September 1970, service connection was 
granted for allergic rhinitis with deviated septum, and 
bilateral high tone hearing loss.  Service connection for 
scars of the right wrist and left hand, and for pes planus, 
was denied.  In May 1972, service connection for an allergy 
condition of the scalp was denied.

At a VA examination for unrelated claims in September 1983, 
the veteran did not complain of a skin disorder, and 
examination of the skin was normal.  

A rating decision in September 1988 granted service 
connection for a panic disorder, and assigned a 10 percent 
rating.  A rating decision in October 1989 redesignated the 
psychiatric disability as PTSD, and increased the rating to 
30 percent.  The Board remanded a claim of entitlement to an 
increased rating for PTSD in July 1990, and, by rating 
decision in December 1990, an increased rating to 50 percent 
was granted. 

VA outpatient treatment records dated from 1988 to 1991 are 
of record.  They are mostly negative for reference to a skin 
disorder.  A report of examination in April 1988 indicates 
that examination of the skin revealed no lesions.  Records 
dated in May and June 1988 indicate the veteran was treated 
for follicular papules of the back and chest.  

Upon VA examination for unrelated claims in October 1991, the 
veteran did not complain of a skin disorder, and examination 
of the skin was normal.

By rating decision in February 1992, the veteran was granted 
an increased rating, to 70 percent, for PTSD, and was found 
entitled to a total disability rating for compensation 
purposes, based upon individual unemployability, effective 
from January 1991. 

The current claim of service connection for a skin disorder 
due to Agent Orange was filed in January 1994.  The veteran 
reported he was treated for the disorder several weeks after 
returning from Vietnam.  He reported that it was treated as 
battle fatigue.  He also reported treatment in the 1980's at 
"HIP/HMO."  He reported that the disability was treated as 
panic attacks.  Finally, he reported treatment at Fort 
Hamilton Base Hospital, VAMC Brooklyn, in the Spring of 1992.  
He referred to the disability as "quarantine for Agent 
Orange."  It does not appear from the record that the RO has 
attempted to obtain the records of the cited treatment at 
VAMC Brooklyn.  Only records through 1991 are currently of 
record.

The veteran submitted a revised front page of the claim form 
submitted in January 1994.  Thereon he stated that chloracne 
had begun sometime after September 1969 and continued through 
the present date.  He also stated that he had had trouble 
with peripheral neuropathy from 1983 to 1987.

In his VA Form 9 submitted in December 1994, the veteran 
stated that he recognized chloracne shortly after returning 
from Vietnam but did not report it because he did not know it 
was associated with Agent Orange and did not think it was 
life threatening.  He said he still had chloracne on his back 
and chest, and had a continuous rash on his right fingers.

In a December 1994 report, a VA physician, who was the 
director of a PTSD program, stated that he had examined the 
veteran's skin at the veteran's request.  The doctor 
described a rash of the right fingers, back and chest.  He 
did not provide a diagnosis.

A rating decision in October 1995 granted an increased 
rating, to 100 percent, for PTSD, effective from January 
1995. 

A VA examination of the skin was conducted in August 1996.  
The veteran complained of lesions on his nose and back.  He 
was found to have folliculitis on his back, telangiectasia on 
his nose, and onychomycosis on all ten toenails.

Another VA examination of the skin was conducted in May 1997.  
The veteran reported that he was in Vietnam and was exposed 
to Agent Orange.  He complained of persistent acne on his 
back.  Objective findings included erythematous papules on 
the back, mainly follicular distribution, and no acne 
scarring on the face, chest, or back.  The diagnosis was 
folliculitis.

An examination of peripheral nerves was conducted in May 
1997.  The veteran complained of anxiety and diffuse burning 
of the legs, back, arms, and chest, lasting a few seconds at 
most, and occurring once in several weeks to several times a 
day.  Objective findings indicated a normal neural 
examination.  The diagnosis was no evidence of neurological 
disease.  

Rating decision in May 1997 denied service connection for 
peripheral neuropathy, claimed as due to Agent Orange.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  A claimant for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A 
well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  In the context of a claim for direct 
service connection, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1998).

As the veteran has not, to this point, submitted competent 
evidence of the existence of a current disability for which 
there is a presumption of service connection, nor competent 
evidence of a direct nexus between a current skin disability 
and service, his claim has been denied.  See McCartt v. West, 
___ Vet.App. ___, No. 97-1831, slip op. at 6-7 (Feb. 8, 
1999), in which the United States Court of Veterans Appeals 
(redesignated the United States Court of Appeals for Veterans 
Claims, effective March 1, 1999) stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e)."  While the Board similarly 
finds a lack of such evidence, and also a lack of evidence 
showing the existence of a skin disorder in service, all 
necessary to make the claim well grounded, the Board finds 
that additional development is nevertheless necessary, prior 
to a final decision in this case.

In Robinette v. Brown, 8 Vet.App. 69 (1995), the Court held 
that VA's duty to assist a claimant includes, in appropriate 
circumstances, the gathering of evidence and the conduct of a 
thorough and comprehensive medical examination.  Even where a 
claim may not be well grounded, VA is obligated to advise a 
claimant that evidence which the record indicates may exist, 
and which may serve to well ground the claim, should be 
submitted, or VA is obligated to attempt to secure such 
evidence on the claimant's behalf.  The veteran has cited his 
involvement with a "quarantine for Agent Orange" at VAMC 
Brooklyn in 1992.

Thus, under the circumstances of this case, the Board is of 
the opinion that the RO has been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the appellant's claim "plausible," and that further 
action by the RO is necessary to assist the appellant 
pursuant to the provisions of 38 U.S.C.A. § 5103(a).  
Robinette, supra, at 80.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997) ("We agree with Robinette . 
. .").

To ensure that all evidence potentially relevant to this 
claim is obtained and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps to 
contact the veteran and ask him to provide 
as much detail as possible concerning the 
dates and places where he has received 
treatment for residuals of Agent Orange 
exposure, including details concerning the 
reported involvement with a quarantine for 
Agent Orange in the Spring of 1992.  
Following receipt of this information, the 
RO should take appropriate steps to obtain 
the ecords of such treatment and associate 
any records thus received with the claims 
file. 

2.  If new evidence is obtained during the 
aforementioned development, and if it shows 
the veteran has been treated for a 
disability for which there is a presumption 
of service connection, or if it by some 
other means makes the claim well grounded, 
the veteran should be afforded an 
appropriate VA examination to determine 
whether he currently has any residuals of 
Agent Orange exposure and, if so, the 
severity of the disorder.  The examining 
physician should be provided, prior to the 
examination, the opportunity to review the 
claims file, including all available 
records regarding the veteran's past 
medical history and a copy of this Remand, 
in order to facilitate study of this case.  
Documentation of the veteran's notification 
of the scheduling of the examination should 
be associated with the claims file. 

3.  Upon completion of the development of 
the record requested by the Board and any 
other development deemed appropriate by the 
RO, the RO should again consider the 
veteran's claim.  In light of the evidence 
and development requested above, 
consideration should be given to whether 
service connection is warranted for claimed 
residuals of exposure to Agent Orange, to 
include a skin rash and acne claimed as 
chloracne.  In the event the claim is 
denied, the veteran and his representative 
should be apprised and provided a 
supplemental statement of the case, and 
adequate time to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


